Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

 Claim Objections
Claim 33 is objected to because of the following informalities:  the abbreviation “ESTOL” needs to be spelled out to into what the abbreviation refers to.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  “first U-shaped channel”, :the second U-shaped channel”, “the first deployable flap”, “a second deployable flap”, etc. in claim 33 and other structure recited in the claim, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "said first deployable flap" in line 23 and “said second deployable flap” in line 25.  There is insufficient antecedent basis for this limitation in the claim. It is not clear from the claim if the above deployable flaps are the “first retractable flap” in line 6-7 and  the “second retractable flap” recited in line 9. Appropriate correction required.
Claim 42 recites the limitation "said first and second flaps" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is not clear from the claim if the above first and second flaps are the “first retractable flap” in line 6-7 and  the “second retractable flap” as recited in line 9 of claim 33; or “said first deployable flap” in line 23 and ”said second deployable flap” in line 25 of claim 33. Appropriate correction required.
Claim 43 recites the limitation "said third and fourth flaps" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 34-45 are rejected under the same rational as the rejection of claim 33 above due to their sole dependency from claim 33.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 33 and 35-39 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Austen-Brown (US 2003/0094537).
Regarding Claim 33, Austen-Brown discloses a fixed-wing aircraft that is configurable into a low stall speed configuration for ESTOL takeoff and landing, and is also configurable into a cruise configuration, comprising: 
a first fixed wing (wing left of fuselage, Fig. 2) and a second fixed wing (wing right of fuselage, Fig. 2) forming an aircraft wingspan, said first and second fixed wings each having a chord line (Fig. 1, Fig. 2); 
a first U-shaped channel for directing a first propeller wash into an extended first retractable flap (5c, Fig. 7) disposed along a trailing edge of said first fixed wing (see annotated Fig. 6 below), and a second U-shaped channel for directing a second propeller wash into an extended second retractable flap (5b. Fig. 7) disposed along a trailing edge of said second fixed wing, when the aircraft is in a low stall speed configuration (see annotated Fig.6 below); 

    PNG
    media_image1.png
    394
    597
    media_image1.png
    Greyscale
  
said first U-shaped channel having a first side formed by a first aircraft surface, a second opposing side formed by a second aircraft surface, a top side formed by a first underneath surface of said first fixed wing, said first channel having an open bottom (see annotated Fig. 6 above); 
said second U-shaped channel having a first side formed by a third aircraft surface, a second opposing side formed by a fourth aircraft surface, a top side formed by a second underneath surface of said second fixed wing, said second channel having an open bottom (see annotated  Fig. 6 above); 
said first U-shaped channel and said second U-shaped channel each running along a direction of flight of the aircraft, said first U-shaped channel and said second U-shaped channel disposed on opposing sides of a longitudinal centerline of said aircraft (see annotated Fig. 6, Fig.7); 
said first deployable flap (5d, 5c, Fig. 7) able to be extended such that it forms a first angle downward from said wing chord line (capable of doing that); 
said second deployable flap (5a, 5b, Fig. 7) able to be extended such that it forms a second angle downward from said wing chord line (capable of doing that);
 such that, when the aircraft is configured into said low stall speed configuration, the first propeller wash is channeled into the extended first deployable flap by said first U-shaped channel, creating lift and reducing a stall speed of the aircraft, and the second propeller wash is channeled into the extended second deployable flap by said second U-shaped channel, creating lift and reducing said stall speed of the aircraft (i.e. functional, the aircraft is able to do that during horizontal flight); and 
wherein when the aircraft is configured into said cruise configuration, said first retractable flap and said second retractable flap are each at least partially retracted (i.e. functional, the aircraft is able to do that during horizontal flight by manipulating the flaps 5a-5d, Fig. 7); wherein the aircraft is able to transition from said low-stall speed configuration to said cruise configuration while in flight (i.e. functional, the aircraft is able to do that during horizontal flight by manipulating the flaps 5a-5d, Fig. 7).

Regarding Claim 35, Austen-Brown discloses a fixed-wing aircraft wherein said first aircraft surface comprises a first portion of a fuselage of said aircraft, and wherein said third aircraft surface comprises a second portion of said fuselage of said aircraft (see annotated Fig. 6 above; Fig. 7).
Regarding Claim 36, Austen-Brown discloses a fixed-wing aircraft wherein said second aircraft surface comprises a portion of a surface of a first boom of the aircraft, and wherein fourth aircraft surface comprises a portion of a surface of a second boom of the aircraft (see annotated Fig. 6 above; Fig. 7). 
Regarding Claim 37, Austen-Brown discloses a fixed-wing aircraft wherein said first aircraft surface and said third aircraft surface are oriented vertically when the aircraft is level (Fig. 5, 6, 7).
Regarding Claim 38, Austen-Brown discloses a fixed-wing aircraft wherein said second aircraft surface and said fourth aircraft surface are each oriented vertically when the aircraft is level (Fig. 5, 6, 7).
Regarding Claim 39, Austen-Brown discloses a fixed-wing aircraft wherein said first and second wings are further defined as having a constant chord section (Fig. 1-2, 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austen-Brown (US 2003/0094537).
Regarding Claim 34, Austen-Brown  does not explicitly teach that the wherein said first angle and said second angle are in a range up to eighty-five degrees, however it would have been an obvious matter of design choice to make the degree of deflection/extension of the flaps whatever relative degrees angles were desired in order to obtain the desired flight characteristics, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402.
Regarding Claim 40, Austen-Brown  does not explicitly teach that the first and second wings have a chord to propeller diameter ratio within the range 0.75 to 1.00, however it would have been an obvious matter of design choice to make the different portions of the propeller and wing of whatever relative sizes were desired in order to obtain the desired flight characteristics, since such a modification would have involved a mere change in the proportions of components. A change in proportion is generally recognized as being within the level of ordinary skill in the art. In re Reese, 129 USPQ 402.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable  Austen-Brown (US 2003/0094537) in view of EP2851284.
Regarding Claim 41, Austen-Brown discloses fixed wing aircraft comprising a third retractable flap (5d, Fig. 7) on said trailing edge of said first wing  (left wing, Fig. 2, Fig. 7) outboard of said first retractable flap (5C, Fig. 7), and a fourth retractable flap (5a, Fig. 7) on said trailing edge of said second wing (right wing, Fig. 2) outboard of said second retractable flap (5b, Fig. 7), and wherein said third (5d) and fourth (5a)retractable flaps are adapted to be extended at the same time as said first and second retractable flaps. (functional, can be operated in at the same time).
Austen-Brown is silent, but EP2851284 teaches a fixed wing aircraft with retractable flap adapted to be extended at the same time (i.e. inboard and outboard flaps operating in unison, para. [0040]) as said first and second retractable flaps and with different extension rates (para. [0040]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flaps of Austen-Brown to operate in unison and at different extension rate as taught in EP2851284 in order to use the flaps in different operating conditions of the aircraft’s and different operating phases of the aircraft flight as desired.
Austen-Brown and EP2851284  in combination discloses the claimed invention except the third and fourth retractable flaps have an extension rate of one half that of said first and second retractable flaps.  It would have been an obvious matter of design choice to make the extension rate of the third and fourth retractable flaps one half that of said first and second retractable flaps, since applicant has not disclosed that making the extension rates of the third and fourth retractable flaps one half that of said first and second retractable flaps solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any extension rate that found to be useful for the desired flight conditions.

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable  Austen-Brown (US 2003/0094537) in view of Smith (US 3,393,883).
Regarding Claim 44, Austen-Brown discloses fixed wing aircraft with a landing gear (11, 12, Fig. 5) disposed on an underneath surface of said first boom (Fig. 1-2, Fig. 6-7).
Austen-Brown  do not explicitly disclose, but Smith teaches a fixed wing aircraft with  a first landing gear door (37, Fig. 1-2) wherein the landing gear door adapted to form an extended surface of said second aircraft surface when open (Fig. 1-2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first boom landing gear of Austen-Brown with the landing gear door as taught in Smith in order to increase aerodynamics , channel propeller wash, and minimize turbulence in turn such that said second side of said first U- shaped channel further comprises the first landing gear door when said first landing gear door is open.
Austen-Brown  do not explicitly disclose, but Smith teaches a fixed wing aircraft with  a second landing gear door (37, Fig. 1-2) wherein the landing gear door adapted to form an extended surface of said fourth d aircraft surface when open (Fig. 1-2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second boom landing gear of Austen-Brown with the landing gear door as taught in Smith in order to increase aerodynamics , channel propeller wash, and minimize turbulence in turn such that said second side of said first U- shaped channel further comprises the second landing gear door when said second landing gear door is open.

Claim(s) 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable  Austen-Brown (US 2003/0094537) in view of Macgregor (US 2010/0096497).
Regarding Claim 42-43, Austen-Brown discloses fixed wing aircraft with first (5c, Fig. 7), second (5b, Fig. 7), third (5d, Fig. 7), and fourth flaps (5a, Fig. 7).
Austen-Brown  do not explicitly disclose, but Macgregor teaches a fixed wing aircraft with Fowler flaps (Fig. 3d, para. [0009]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the flaps of Austen-Brown with Fowler flaps as taught in Macgregor in order to effectively increase the area of the wing.

Claim(s) 45 is/are rejected under 35 U.S.C. 103 as being unpatentable  Austen-Brown (US 2003/0094537) in view of Steinmetz (US 2,971,792).
Regarding Claim 45, Austen-Brown  do not explicitly disclose, but Steinmetz teaches under fuselage stores structure with planar surfaces disposed on an underneath surface of fuselage (col. 1, lines 18-21). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the fuselage of Austen-Brown with under fuselage stores with surfaces as taught in Steinmetz in order to enable the carriage of more or different devices and increase the utility of the aircraft. As modified  the under-fuselage stores structure surfaces are disposed so as to form an extended surface of said first /third surface such that said first/third aircraft surface comprises the first/second under-fuselage stores structure surface.
Note that as the stores have a planar surfaces, they form a planar continuation. If applicant disagrees, then it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the stores at the outer edge of the fuselage in order to improve access or ease maintenance, since it has been held that rearranging parts of an invention involves only routine skill in the art. /n re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642